DETAILED ACTION

Applicant’s response filed on 06/23/2022 has been fully considered. Claims 1-7 and 9-18 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-7, 9-14, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Wang  et al. (US 2014/0128508 A1, cited in IDS) in view of Das et al. (WO 95/27012) and Chao et al. (US 2016/0168413 A1).
Regarding claim 1, Wang teaches a coating comprising a non-aqueous dispersion comprising a continuous phase and a dispersed phase, wherein the dispersed phase comprises the dispersion polymerization reaction product of an ethylenically unsaturated monomer, an acrylic polymer stabilizer, and an aliphatic polyester stabilized seed polymer [0036], wherein the acrylic stabilizer is nonlinear [0014], wherein the acrylic stabilizer comprises ethylenic unsaturation [0015, 0019], which reads on a curable film-forming composition comprising (c) a non-aqueous dispersion comprising a dispersion polymerization reaction product of a reaction mixture comprising an aliphatic polyester stabilized seed polymer, an ethylenically unsaturated monomer, and an ethylenically unsaturated nonlinear, acrylic polymer stabilizer. Wang teaches that the non-aqueous dispersion can be used as an additive in the coating [0037], that the coating composition can further comprise a crosslinking agent [0038], that in certain embodiments, one or more additional film-forming resins are also used in the coating [0039], that the coating composition can also comprise any additives standard in the art of coating manufacture including thixotropic agents [0040], that the coating may comprise 1 to 95 weight % based on total solid weight of the coating, of the non-aqueous dispersion [0052], that the coating may also comprise 0 to 50 weight %, with weight % based on total solids weight of the coating, of a crosslinker for the non-aqueous dispersion [0052], that additional components, if used, may comprise up to 60 weight %, with weight % based on total solids weight of the coating [0052], and that in an example, the coating further comprises epoxy resin that is proprietary PPG epoxy resin [0081], which reads on wherein the dispersion polymerization reaction product in the non-aqueous dispersion is present in the curable film-forming composition in an amount of 1 to 95 percent by weight, based on the total weight of resin solids in the curable film-forming composition, and which suggests the curable film-forming composition further comprising (a) a polymer binder comprising epoxy functional groups, wherein the dispersion polymerization reaction product is different from the polymeric binder (a).
Wang does not positively teach that the ethylenically unsaturated nonlinear, acrylic polymer stabilizer is random as claimed, but it must be random as claimed because Wang’s teachings of the preparation of the ethylenically unsaturated nonlinear, acrylic polymer stabilizer are substantially similar to the preparation of the ethylenically unsaturated nonlinear, random, acrylic polymer stabilizer that is recited in the specification of the instant application. Specifically, Wang teaches that a polyester intermediate for a seed stage stabilizer was prepared in an Example 1 from 12-hydroxystearic acid in a first charge and from glycidyl methacrylate in a third charge [0064], and the instant application recites that a polyester intermediate for a seed state stabilizer was prepared in an Example 1 in accordance with Example 1 in the USPG Pub No. 2014/0128508 A1 [00111]. Wang teaches that a seed stage stabilizer was prepared in an Example 2 from the polyester intermediate of Example 1, methyl methacrylate, and glycidyl methacrylate in a first charge, and from methacrylic acid in a fifth charge [0066], and the instant application recites that an aliphatic seed stage stabilizer was prepared in an Example 2 in accordance with Example 2 in USPG Pub No. 2014/0128508 A1 [00112]. Wang teaches that an acrylic stabilizer was prepared in an Example 3 from 2-ethylhexyl acrylate, glycidyl methacrylate, butyl methacrylate, butyl acrylate, hydroxyethyl methacrylate, and 1,6-hexanediol diacrylate in a third charge, and from methacrylic acid in a sixth charge [0068], and the instant application recites that a hyperbranched acrylic stabilizer was prepared in an Example 3 from methyl methacrylate, 2-ethylhexyl acrylate, glycidyl methacrylate, butyl acrylate, hydroxyethyl methacrylate, 1,6-hexanediol diacrylate, and isobornyl acrylate in a third charge, and from methacrylic acid in a sixth charge [00113], and that the acrylic stabilizer of Example 3 was prepared in accordance with Example 3 in USPG Pub No. 2014/0128508 A1, with some exceptions [00114]. Wang teaches that a non-aqueous dispersion was prepared in an Example 5 from the seed stage stabilizer of Example 2 and the acrylic stabilizer of Example 3 [0071], and the instant application recites that a non-aqueous dispersion was prepared in an Example 4 from the stabilizer of Example 2 and the stabilizer of Example 3 [00115], and that the non-aqueous dispersion was prepared in accordance with Example 5 in USPG Pub No. 2014/0128508 A1, with some exceptions [00116]. Also, the specification of the instant application recites that the nonlinear stabilizer is “random” or predominantly homogeneous [0040], that the polymer is substantially free of blocks or segments having a composition distinct from the remainder of the polymer [0040], that for example, in a typical "comb" polymer, the backbone of the polymer has one composition, while the "teeth" of the comb have another [0040], that it is not the case with a random or homogenous polymer in which the monomers are allowed to react freely and are not reacted in a predetermined pattern or order [0040], and that as a result, the monomers are randomly assembled in the final polymer [0040]. Wang does not teach that the ethylenically unsaturated nonlinear, acrylic polymer stabilizer comprises blocks or segments having a composition distinct from the remainder of the polymer, and Wang does not teach that it is a comb polymer. Since Wang’s teachings of the preparation of the ethylenically unsaturated nonlinear, acrylic polymer stabilizer are substantially similar to the preparation of the ethylenically unsaturated nonlinear, random, acrylic polymer stabilizer that is recited in the specification of the instant application, the monomers of Wang’s ethylenically unsaturated nonlinear, acrylic polymer stabilizer are allowed to react freely, are not reacted in a predetermined pattern or order, and are randomly assembled in the final polymer.
Wang does not teach with sufficient specificity wherein the dispersion polymerization reaction product in the non-aqueous dispersion is present in the curable film-forming composition in an amount of 0.5 to 10 percent by weight, based on the total weight of resin solids in the curable film-forming composition. Before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to optimize the amount of Wang’s non-aqueous dispersion in Wang’s coating to be from 1 to 10 weight % based on total solid weight of Wang’s coating, which would read on wherein the dispersion polymerization reaction product in the non-aqueous dispersion is present in the curable film-forming composition in an amount of 1 to 10 percent by weight, based on the total weight of resin solids in the curable film-forming composition as claimed. One of ordinary skill in the art would have been motivated to do so because it would have been beneficial for optimizing an ability of Wang’s coating composition to form a coating and/or for optimizing mechanical properties of Wang’s coating composition because Wang teaches that the coating may comprise 1 to 95 weight % based on total solid weight of the coating, of the non-aqueous dispersion [0052], that the non-aqueous dispersion can be used as an additive in the coating [0037], that the coating composition can further comprise a crosslinking agent [0038], that in certain embodiments, one or more additional film-forming resins are also used in the coating [0039], and that the coating composition can also comprise any additives standard in the art of coating manufacture [0040], which means that the amount of Wang’s non-aqueous dispersion in Wang’s coating in weight % based on total solid weight of Wang’s coating, would have affected an ability of Wang’s coating composition to form a coating and/or mechanical properties of Wang’s coating composition.
Wang does not teach a specific embodiment of the curable film-forming composition further comprising (a) a polymeric bonder comprising epoxy functional groups, wherein the dispersion polymerization reaction product is different form the polymeric binder (a). Before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to use Wang’s epoxy resin that is proprietary PPG epoxy resin to modify Wang’s coating, which would read on the curable film-forming composition further comprising (a) a polymeric bonder comprising epoxy functional groups, wherein the dispersion polymerization reaction product is different form the polymeric binder (a) as claimed. One of ordinary skill in the art would have been motivated to do so because it would have been beneficial for modifying film-forming properties and/or thermosetting properties of Wang’s coating and/or an ability of Wang’s coating to form a coating because Wang teaches that in certain embodiments, one or more additional film-forming resins are also used in the coating [0039], that the additional film-forming resin may be thermosetting [0039], and that in an example, the coating further comprises epoxy resin that is proprietary PPG epoxy resin [0081].
Wang does not teach that the curable film-forming composition further comprises (b) a curing agent comprising acid functional groups that are reactive with the epoxy functional groups of (a). However, Das teaches polyacid curing agent (p. 2, l.10-11), wherein the polyacid curing agent on average contains greater than two acid groups per molecule (p. 21, l. 14-16), wherein these acid groups can react with a polyepoxide to form a coating that is crosslinked (p. 21, l. 16-18), wherein the polyacid curing agent is present in a coating composition further comprising particular stable, organic, colloidal dispersions of carboxylic acid-functional polymeric microparticles, wherein these include dispersion polymerization in polar non-aqueous medium and dispersion polymerization in non-polar, non-aqueous medium, and a film-forming polyepoxide polymeric resin (p. 2, l. 9-15), wherein the polyepoxide resin has a high level of epoxy functionality and a correspondingly low epoxide equivalent weight (p. 19, l. 13-16). Wang and Das are analogous art because both references are in the same field of endeavor of a curable film-forming composition comprising a non-aqueous dispersion comprising a dispersion polymerization reaction product. Before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to use Das’s polyacid curing agent that on average contains greater than two acid groups per molecule that can react with a polyepoxide to modify Wang’s coating, which would read on the curable film-forming composition further comprises (b) a curing agent comprising acid functional groups that are reactive with the epoxy functional groups of (a) as claimed. One of ordinary skill in the art would have been motivated to do so because Das teaches that the polyacid curing agent is beneficial for being useful in a coating composition further comprising particular stable, organic, colloidal dispersions of carboxylic acid-functional polymeric microparticles, wherein these include dispersion polymerization in polar non-aqueous medium and dispersion polymerization in non-polar, non-aqueous medium, and a film-forming polyepoxide polymeric resin (p. 2, l. 9-15), that the polyacid curing agent is beneficial for on average containing greater than two acid groups per molecule (p. 21, l. 14-16), and that the acid groups are beneficial for reacting with a polyepoxide to form a coating that is crosslinked (p. 21, l. 16-18), which would have been desirable for Wang’s coating because Wang teaches that the coating composition can further comprise a crosslinking agent [0038], that in certain embodiments, one or more additional film-forming resins are also used in the coating [0039], that the additional film-forming resin may be thermosetting [0039], and that in an example, the coating further comprises epoxy resin that is proprietary PPG epoxy resin [0081], which means that Das’s polyacid curing agent that on average contains greater than two acid groups per molecule that can react with a polyepoxide would have been beneficial for being able to react with Wang’s epoxy resin that is proprietary PPG epoxy resin and for providing curing or crosslinking of Wang’s coating.
Wang does not teach that the curable film-forming composition further comprises (d) fumed silica, present in the curable film-forming composition in an amount of 0.5 to 5 percent by weight, based on the total weight of resin solids in the curable film-forming composition. However, Chao teaches fumed silica that is a thixotrope [0075] that is an optional ingredient, additive, and/or auxiliary agent in a coating composition [0074] further comprising a polymer [0005] that is in the form of a non-aqueous dispersion as described in US Publication No. 20140128508 [0054], wherein the coating composition can be cured [0006], wherein the coating composition can further comprise one or more polymeric film-forming materials that are polyepoxides [0063], wherein thixotropes may generally be present in an amount of up to 20% by weight, based on the total weight of the coating composition [0075]. Wang and Chao are analogous art because both references are in the same field of endeavor of a curable film-forming composition comprising a non-aqueous dispersion. Before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to use Chao’s thixotrope that is fumed silica to modify Wang’s coating, and to optimize the amount of Chao’s thixotrope that is fumed silica in Wang’s coating to be from 0.5 to 5 weight % based on total solids weight of the coating, which would read on the curable film-forming composition further comprising (d) fumed silica, present in the curable film-forming composition in an amount of 0.5 to 5 percent by weight, based on the total weight of resin solids in the curable film-forming composition as claimed. One of ordinary skill in the art would have been motivated to do so because Chao teaches that the thixotrope that is fumed silica is beneficial for being a thixotrope [0075] that is useful as an optional ingredient, additive, and/or auxiliary agent in a coating composition [0074] further comprising a polymer [0005] that is in the form of a non-aqueous dispersion as described in US Publication No. 20140128508 [0054], and that thixotropes may generally be present in an amount of up to 20% by weight, based on the total weight of the coating composition [0075], which would have been desirable for Wang’s coating because Wang teaches that the coating composition can also comprise any additives standard in the art of coating manufacture including thixotropic agents [0040], and that additional components, if used, may comprise up to 60 weight %, with weight % based on total solids weight of the coating [0052], which means that the amount of Chao’s thixotrope that is fumed silica in Wang’s coating in weight % based on total solids weight of the coating, would have affected thixotropic properties of Wang’s coating, which means that optimizing the amount of Chao’s thixotrope that is fumed silica in Wang’s coating would have been beneficial for optimizing thixotropic properties of Wang’s coating.
Regarding claim 2, Wang teaches that in certain embodiments, one or more additional film-forming resins are also used in the coating [0039], and that in an example, the coating further comprises epoxy resin that is proprietary PPG epoxy resin, acrylic resin that is proprietary PPG acrylic resin, and polyester resin that is proprietary PPG polyester resin [0081], which suggests wherein the polymeric binder (a) comprises an acrylic and/or a polyester polymer as claimed.
Wang does not teach a specific embodiment wherein the polymeric binder (a) comprises an acrylic and/or a polyester polymer. Before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to use Wang’s epoxy resin that is proprietary PPG epoxy resin to modify Wang’s coating and to use Wang’s acrylic resin that is proprietary PPG acrylic resin and/or Wang’s polyester resin that is proprietary PPG polyester resin to modify Wang’s coating, which would read on wherein the polymeric binder (a) comprises an acrylic and/or a polyester polymer as claimed. One of ordinary skill in the art would have been motivated to do so because it would have been beneficial for modifying film-forming properties of Wang’s coating and/or an ability of Wang’s coating to form a coating because Wang teaches that in certain embodiments, one or more additional film-forming resins are also used in the coating [0039], that the additional film-forming resin may be thermosetting or thermoplastic [0039], and that in an example, the coating further comprises epoxy resin that is proprietary PPG epoxy resin, acrylic resin that is proprietary PPG acrylic resin, and polyester resin that is proprietary PPG polyester resin [0081].
Regarding claim 3, Wang does not teach wherein the curing agent (b) comprises an acid functional polyester or acrylic polymer. However, Das teaches polyacid curing agent (p. 2, l.10-11), wherein the polyacid curing agent on average contains greater than two acid groups per molecule (p. 21, l. 14-16), wherein these acid groups can react with a polyepoxide to form a coating that is crosslinked (p. 21, l. 16-18), wherein the polyacid curing agent is a carboxylic acid group-containing polymer that is an acrylic polymer or a polyester (p. 21, l. 27-28), wherein the polyacid curing agent is present in a coating composition further comprising particular stable, organic, colloidal dispersions of carboxylic acid-functional polymeric microparticles, wherein these include dispersion polymerization in polar non-aqueous medium and dispersion polymerization in non-polar, non-aqueous medium, and a film-forming polyepoxide polymeric resin (p. 2, l. 9-15), wherein the polyepoxide resin has a high level of epoxy functionality and a correspondingly low epoxide equivalent weight (p. 19, l. 13-16). Before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to use Das’s polyacid curing agent that on average contains greater than two acid groups per molecule that can react with a polyepoxide and that is a carboxylic acid group-containing acrylic polymer or polyester to modify Wang’s coating, which would read on wherein the curing agent (b) comprises an acid functional polyester or acrylic polymer as claimed. One of ordinary skill in the art would have been motivated to do so because Das teaches that the polyacid curing agent (p. 2, l. 9-15) that is a carboxylic acid group-containing polymer that is an acrylic polymer or a polyester (p. 21, l. 27-28) is beneficial for being useful in a coating composition further comprising particular stable, organic, colloidal dispersions of carboxylic acid-functional polymeric microparticles, wherein these include dispersion polymerization in polar non-aqueous medium and dispersion polymerization in non-polar, non-aqueous medium, and a film-forming polyepoxide polymeric resin (p. 2, l. 9-15), that the polyacid curing agent is beneficial for on average containing greater than two acid groups per molecule (p. 21, l. 14-16), and that the acid groups are beneficial for reacting with a polyepoxide to form a coating that is crosslinked (p. 21, l. 16-18), which would have been desirable for Wang’s coating because Wang teaches that the coating composition can further comprise a crosslinking agent [0038], that in certain embodiments, one or more additional film-forming resins are also used in the coating [0039], that the additional film-forming resin may be thermosetting [0039], and that in an example, the coating further comprises epoxy resin that is proprietary PPG epoxy resin [0081], which means that Das’s polyacid curing agent that on average contains greater than two acid groups per molecule that can react with a polyepoxide would have been beneficial for being able to react with Wang’s epoxy resin that is proprietary PPG epoxy resin and for providing curing or crosslinking of Wang’s coating.
Regarding claim 4, Wang teaches that the acrylic stabilizer is nonlinear [0014], that the term nonlinear means that there is at least one branch point along the backbone of the polymer [0014], and that the branching is introduced by using a polyfunctional ethylenically unsaturated monomer [0014], which reads on wherein the acrylic polymer stabilizer is prepared from a polyfunctional ethylenically unsaturated monomer as claimed.
Regarding claim 5, Wang teaches that the acrylic stabilizer is nonlinear [0014], that the term nonlinear means that there is at least one branch point along the backbone of the polymer [0014], that the branching is introduced by using a polyfunctional ethylenically unsaturated monomer [0014], and that a polyfunctional ethylenically unsaturated monomer is allyl(meth)acrylate, ethylene glycol dimethacrylate, or hexanediol diacrylate [0014], which reads on wherein the polyfunctional ethylenically unsaturated monomer comprises allyl (meth)acrylate or alkane diol di(meth)acrylate as claimed.
Regarding claim 6, Wang teaches that the acrylic polymer stabilizer is a polymer that comprises 90 weight % or greater, or 95 weight % or greater of acrylic monomers, or 100 weight % acrylic monomers [0012], which reads on wherein the acrylic polymer stabilizer is prepared from a reaction mixture comprising 90 percent by weight or greater acrylic monomers as claimed
Regarding claim 7, Wang teaches that the acrylic polymer stabilizer is a polymer that comprises 95 weight % or greater of acrylic monomers, or 100 weight % acrylic monomers [0012], which reads on wherein the acrylic polymer stabilizer is prepared from a reaction mixture comprising 95 percent by weight or greater acrylic monomers as claimed.
Regarding claim 9, Wang teaches that the coating comprises a non-aqueous dispersion comprising a continuous phase and a dispersed phase, wherein the dispersed phase comprises the dispersion polymerization reaction product of an ethylenically unsaturated monomer, an acrylic polymer stabilizer, and an aliphatic polyester stabilized seed polymer [0036], wherein the particles in the non-aqueous dispersion have an average particle size of less than 180 nm [0004, 0035], less than 500 nm, or less than 300 nm [0035], which reads on wherein the dispersion polymerization reaction product in the non-aqueous dispersion has an average particle size of 500 nm or less as claimed.
Regarding claim 10, as explained above for claim 1, before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to optimize the amount of Wang’s non-aqueous dispersion in Wang’s coating to be from 1 to 10 weight % based on total solid weight of Wang’s coating. As explained above for claim 1, before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to use Chao’s thixotrope that is fumed silica to modify Wang’s coating, and to optimize the amount of Chao’s thixotrope that is fumed silica in Wang’s coating to be from 0.5 to 5 weight % based on total solids weight of the coating. Therefore, Wang in view of Das and Chao renders wherein the dispersion polymerization reaction product in the non-aqueous dispersion (c) and the fumed silica (d) are present in the curable film-forming composition in a total amount of 1.5 to 15 percent by weight, based on the total weight of resin solids in the curable film-forming composition as claimed.
Regarding claim 11, Wang teaches that the coating is a clearcoat [0057], wherein the clearcoat is a coating that is substantially transparent [0057], wherein the clearcoat is used in conjunction with a pigmented basecoat [0057], wherein the clearcoat is on a substrate [0057], which reads on a multi-layer coated article comprising a first film-forming composition applied to a substrate to form a colored base coat, and a second, transparent film-forming composition applied on top of the base coat to form a clear top coat, wherein the transparent film-forming composition comprises the curable film-forming composition of claim 1 as claimed.
Regarding claim 12, Wang teaches that in certain embodiments, one or more additional film-forming resins are also used in the coating [0039], and that in an example, the coating further comprises epoxy resin that is proprietary PPG epoxy resin, acrylic resin that is proprietary PPG acrylic resin, and polyester resin that is proprietary PPG polyester resin [0081], which suggests wherein the polymeric binder (a) comprises an acrylic and/or a polyester polymer as claimed.
Wang does not teach a specific embodiment wherein the polymeric binder (a) comprises an acrylic and/or a polyester polymer. Before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to use Wang’s epoxy resin that is proprietary PPG epoxy resin to modify Wang’s coating and to use Wang’s acrylic resin that is proprietary PPG acrylic resin and/or Wang’s polyester resin that is proprietary PPG polyester resin to modify Wang’s coating, which would read on wherein the polymeric binder (a) comprises an acrylic and/or a polyester polymer as claimed. One of ordinary skill in the art would have been motivated to do so because it would have been beneficial for modifying film-forming properties of Wang’s coating and/or an ability of Wang’s coating to form a coating because Wang teaches that in certain embodiments, one or more additional film-forming resins are also used in the coating [0039], that the additional film-forming resin may be thermosetting or thermoplastic [0039], and that in an example, the coating further comprises epoxy resin that is proprietary PPG epoxy resin, acrylic resin that is proprietary PPG acrylic resin, and polyester resin that is proprietary PPG polyester resin [0081].
Regarding claim 13, Wang does not teach wherein the curing agent (b) comprises an acid functional polyester or acrylic polymer. However, Das teaches polyacid curing agent (p. 2, l.10-11), wherein the polyacid curing agent on average contains greater than two acid groups per molecule (p. 21, l. 14-16), wherein these acid groups can react with a polyepoxide to form a coating that is crosslinked (p. 21, l. 16-18), wherein the polyacid curing agent is a carboxylic acid group-containing polymer that is an acrylic polymer or a polyester (p. 21, l. 27-28), wherein the polyacid curing agent is present in a coating composition further comprising particular stable, organic, colloidal dispersions of carboxylic acid-functional polymeric microparticles, wherein these include dispersion polymerization in polar non-aqueous medium and dispersion polymerization in non-polar, non-aqueous medium, and a film-forming polyepoxide polymeric resin (p. 2, l. 9-15), wherein the polyepoxide resin has a high level of epoxy functionality and a correspondingly low epoxide equivalent weight (p. 19, l. 13-16). Before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to use Das’s polyacid curing agent that on average contains greater than two acid groups per molecule that can react with a polyepoxide and that is a carboxylic acid group-containing acrylic polymer or polyester to modify Wang’s coating, which would read on wherein the curing agent (b) comprises an acid functional polyester or acrylic polymer as claimed. One of ordinary skill in the art would have been motivated to do so because Das teaches that the polyacid curing agent (p. 2, l. 9-15) that is a carboxylic acid group-containing polymer that is an acrylic polymer or a polyester (p. 21, l. 27-28) is beneficial for being useful in a coating composition further comprising particular stable, organic, colloidal dispersions of carboxylic acid-functional polymeric microparticles, wherein these include dispersion polymerization in polar non-aqueous medium and dispersion polymerization in non-polar, non-aqueous medium, and a film-forming polyepoxide polymeric resin (p. 2, l. 9-15), that the polyacid curing agent is beneficial for on average containing greater than two acid groups per molecule (p. 21, l. 14-16), and that the acid groups are beneficial for reacting with a polyepoxide to form a coating that is crosslinked (p. 21, l. 16-18), which would have been desirable for Wang’s coating because Wang teaches that the coating composition can further comprise a crosslinking agent [0038], that in certain embodiments, one or more additional film-forming resins are also used in the coating [0039], that the additional film-forming resin may be thermosetting [0039], and that in an example, the coating further comprises epoxy resin that is proprietary PPG epoxy resin [0081], which means that Das’s polyacid curing agent that on average contains greater than two acid groups per molecule that can react with a polyepoxide would have been beneficial for being able to react with Wang’s epoxy resin that is proprietary PPG epoxy resin and for providing curing or crosslinking of Wang’s coating.
Regarding claim 14, Wang teaches that the acrylic stabilizer is nonlinear [0014], that the term nonlinear means that there is at least one branch point along the backbone of the polymer [0014], and that the branching is introduced by using a polyfunctional ethylenically unsaturated monomer [0014], which reads on wherein the stabilizer is prepared from a polyfunctional ethylenically unsaturated monomer as claimed.
Regarding claim 16, as explained above for claim 1, before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to optimize the amount of Wang’s non-aqueous dispersion in Wang’s coating to be from 1 to 10 weight % based on total solid weight of Wang’s coating. As explained above for claim 1, before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to use Chao’s thixotrope that is fumed silica to modify Wang’s coating, and to optimize the amount of Chao’s thixotrope that is fumed silica in Wang’s coating to be from 0.5 to 5 weight % based on total solids weight of the coating. Therefore, Wang in view of Das and Chao renders wherein the dispersion polymerization reaction product in the non-aqueous dispersion (c) and the fumed silica (d) are present in the transparent film-forming composition in a total amount of 1.5 to 15 percent by weight, based on the total weight of resin solids in the transparent film-forming composition as claimed.

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Wang  et al. (US 2014/0128508 A1, cited in IDS) in view of Das et al. (WO 95/27012) and Chao et al. (US 2016/0168413 A1) as applied to claim 11, and further in view of Ikushima et al. (EP 1,462,496 B2).
Regarding claim 15, Wang in view of Das and Chao renders obvious the multi-layer coated article according to claim 11 as explained above.
Wang does not teach wherein the transparent film-forming composition further comprises colloidal silica that is different from the fumed silica. However, Ikushima teaches colloidal silica that is present in a coating [0125] further comprising a non-aqueous polymer dispersion [0038], wherein the coating can form a cured film [0014], wherein the coating is used as a clear coating for forming the uppermost layer transparent film of multilayered coating film [0151], wherein a coating under the clear coating is at least one kind of coloring coating [0152]. Wang and Ikushima are analogous art because both references are in the same field of endeavor of a multi-layer coating article comprising a first film-forming composition applied to a substrate to form a colored base coat, and a second, transparent film-forming composition applied on top of the base coat to form a clear top coat, wherein the transparent film-forming composition comprising a curable film-forming composition comprising a non-aqueous dispersion. Before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to use Ikushima’s colloidal silica to modify Wang’s coating, which would read on wherein the transparent film-forming composition further comprises colloidal silica that is different from the fumed silica as claimed. One of ordinary skill in the art would have been motivated to do so because Ikushima teaches that the colloidal silica is beneficial for providing a harder cured film when used in a coating [0125] further comprising a non-aqueous polymer dispersion [0038], wherein the coating can form a cured film [0014], wherein the coating is used as a clear coating for forming the uppermost layer transparent film of multilayered coating film [0151], wherein a coating under the clear coating is at least one kind of coloring coating [0152], which would have been desirable for Wang’s coating because Wang teaches that the coating is a clearcoat [0057], wherein the clearcoat is a coating that is substantially transparent [0057], wherein the clearcoat is used in conjunction with a pigmented basecoat [0057], wherein the clearcoat is on a substrate [0057], wherein the coating further comprises a non-aqueous dispersion comprising a continuous phase and a dispersed phase, wherein the dispersed phase comprises the dispersion polymerization reaction product of an ethylenically unsaturated monomer, an acrylic polymer stabilizer, and an aliphatic polyester stabilized seed polymer [0036].

Claims 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Wang  et al. (US 2014/0128508 A1, cited in IDS) in view of Das et al. (WO 95/27012) and Chao et al. (US 2016/0168413 A1).
Regarding claim 17, Wang teaches a coating comprising a non-aqueous dispersion comprising a continuous phase and a dispersed phase, wherein the dispersed phase comprises the dispersion polymerization reaction product of an ethylenically unsaturated monomer, an acrylic polymer stabilizer, and an aliphatic polyester stabilized seed polymer [0036], wherein the acrylic stabilizer is nonlinear [0014], wherein the acrylic stabilizer comprises ethylenic unsaturation [0015, 0019], which reads on a curable film-forming composition, said curable film-forming composition comprising (c) a non-aqueous dispersion comprising a dispersion polymerization reaction product of a reaction mixture comprising an aliphatic polyester stabilized seed polymer, an ethylenically unsaturated monomer, and an ethylenically unsaturated nonlinear, acrylic polymer stabilizer. Wang teaches that the non-aqueous dispersion can be used as an additive in the coating [0037], that the coating composition can further comprise a crosslinking agent [0038], that in certain embodiments, one or more additional film-forming resins are also used in the coating [0039], that the coating composition can also comprise any additives standard in the art of coating manufacture including thixotropic agents [0040], that the coating may comprise 1 to 95 weight % based on total solid weight of the coating, of the non-aqueous dispersion [0052], that the coating may also comprise 0 to 50 weight %, with weight % based on total solids weight of the coating, of a crosslinker for the non-aqueous dispersion [0052], that additional components, if used, may comprise up to 60 weight %, with weight % based on total solids weight of the coating [0052], and that in an example, the coating further comprises epoxy resin that is proprietary PPG epoxy resin, acrylic resin that is proprietary PPG acrylic resin, and polyester resin that is proprietary PPG polyester resin [0081], which reads on wherein the dispersion polymerization reaction product in the non-aqueous dispersion is present in the curable film-forming composition in an amount of 1 to 95 percent by weight, based on the total weight of resin solids in the curable film-forming composition, and which suggests the curable film-forming composition further comprising (a) a polymer binder comprising epoxy functional groups, wherein the polymeric binder comprises at least one of an acrylic polymer, and a polyester polymer.
Wang does not positively teach that the ethylenically unsaturated nonlinear, acrylic polymer stabilizer is random as claimed, but it must be random as claimed because Wang’s teachings of the preparation of the ethylenically unsaturated nonlinear, acrylic polymer stabilizer are substantially similar to the preparation of the ethylenically unsaturated nonlinear, random, acrylic polymer stabilizer that is recited in the specification of the instant application. Specifically, Wang teaches that a polyester intermediate for a seed stage stabilizer was prepared in an Example 1 from 12-hydroxystearic acid in a first charge and from glycidyl methacrylate in a third charge [0064], and the instant application recites that a polyester intermediate for a seed state stabilizer was prepared in an Example 1 in accordance with Example 1 in the USPG Pub No. 2014/0128508 A1 [00111]. Wang teaches that a seed stage stabilizer was prepared in an Example 2 from the polyester intermediate of Example 1, methyl methacrylate, and glycidyl methacrylate in a first charge, and from methacrylic acid in a fifth charge [0066], and the instant application recites that an aliphatic seed stage stabilizer was prepared in an Example 2 in accordance with Example 2 in USPG Pub No. 2014/0128508 A1 [00112]. Wang teaches that an acrylic stabilizer was prepared in an Example 3 from 2-ethylhexyl acrylate, glycidyl methacrylate, butyl methacrylate, butyl acrylate, hydroxyethyl methacrylate, and 1,6-hexanediol diacrylate in a third charge, and from methacrylic acid in a sixth charge [0068], and the instant application recites that a hyperbranched acrylic stabilizer was prepared in an Example 3 from methyl methacrylate, 2-ethylhexyl acrylate, glycidyl methacrylate, butyl acrylate, hydroxyethyl methacrylate, 1,6-hexanediol diacrylate, and isobornyl acrylate in a third charge, and from methacrylic acid in a sixth charge [00113], and that the acrylic stabilizer of Example 3 was prepared in accordance with Example 3 in USPG Pub No. 2014/0128508 A1, with some exceptions [00114]. Wang teaches that a non-aqueous dispersion was prepared in an Example 5 from the seed stage stabilizer of Example 2 and the acrylic stabilizer of Example 3 [0071], and the instant application recites that a non-aqueous dispersion was prepared in an Example 4 from the stabilizer of Example 2 and the stabilizer of Example 3 [00115], and that the non-aqueous dispersion was prepared in accordance with Example 5 in USPG Pub No. 2014/0128508 A1, with some exceptions [00116]. Also, the specification of the instant application recites that the nonlinear stabilizer is “random” or predominantly homogeneous [0040], that the polymer is substantially free of blocks or segments having a composition distinct from the remainder of the polymer [0040], that for example, in a typical "comb" polymer, the backbone of the polymer has one composition, while the "teeth" of the comb have another [0040], that it is not the case with a random or homogenous polymer in which the monomers are allowed to react freely and are not reacted in a predetermined pattern or order [0040], and that as a result, the monomers are randomly assembled in the final polymer [0040]. Wang does not teach that the ethylenically unsaturated nonlinear, acrylic polymer stabilizer comprises blocks or segments having a composition distinct from the remainder of the polymer, and Wang does not teach that it is a comb polymer. Since Wang’s teachings of the preparation of the ethylenically unsaturated nonlinear, acrylic polymer stabilizer are substantially similar to the preparation of the ethylenically unsaturated nonlinear, random, acrylic polymer stabilizer that is recited in the specification of the instant application, the monomers of Wang’s ethylenically unsaturated nonlinear, acrylic polymer stabilizer are allowed to react freely, are not reacted in a predetermined pattern or order, and are randomly assembled in the final polymer.
Wang does not teach with sufficient specificity wherein the dispersion polymerization reaction product in the non-aqueous dispersion is present in the curable film-forming composition in an amount of 0.5 to 10 percent by weight, based on the total weight of resin solids in the curable film-forming composition. Before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to optimize the amount of Wang’s non-aqueous dispersion in Wang’s coating to be from 1 to 10 weight % based on total solid weight of Wang’s coating, which would read on wherein the dispersion polymerization reaction product in the non-aqueous dispersion is present in the curable film-forming composition in an amount of 1 to 10 percent by weight, based on the total weight of resin solids in the curable film-forming composition as claimed. One of ordinary skill in the art would have been motivated to do so because it would have been beneficial for optimizing an ability of Wang’s coating composition to form a coating and/or for optimizing mechanical properties of Wang’s coating composition because Wang teaches that the coating may comprise 1 to 95 weight % based on total solid weight of the coating, of the non-aqueous dispersion [0052], that the non-aqueous dispersion can be used as an additive in the coating [0037], that the coating composition can further comprise a crosslinking agent [0038], that in certain embodiments, one or more additional film-forming resins are also used in the coating [0039], and that the coating composition can also comprise any additives standard in the art of coating manufacture [0040], which means that the amount of Wang’s non-aqueous dispersion in Wang’s coating in weight % based on total solid weight of Wang’s coating, would have affected an ability of Wang’s coating composition to form a coating and/or mechanical properties of Wang’s coating composition.
Wang does not teach a specific embodiment of the curable film-forming composition further comprising (a) a polymeric bonder comprising epoxy functional groups, wherein the polymeric binder comprises at least one of an acrylic polymer, a polyester polymer, and a polyepoxide that is chain extended by reacting together a polyglycidyl ether of a cyclic polyol and a polyhydroxyl group-containing material selected from alcoholic hydroxyl group-containing materials and phenolic hydroxyl group-containing materials. Before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to use Wang’s epoxy resin that is proprietary PPG epoxy resin to modify Wang’s coating and to use Wang’s acrylic resin that is proprietary PPG acrylic resin and/or Wang’s polyester resin that is proprietary PPG polyester resin to modify Wang’s coating, which would read on the curable film-forming composition further comprising (a) a polymeric bonder comprising epoxy functional groups, wherein the polymeric binder comprises at least one of an acrylic polymer, and a polyester polymer as claimed. One of ordinary skill in the art would have been motivated to do so because it would have been beneficial for modifying film-forming properties and/or thermosetting properties of Wang’s coating and/or an ability of Wang’s coating to form a coating because Wang teaches that in certain embodiments, one or more additional film-forming resins are also used in the coating [0039], that the additional film-forming resin may be thermosetting or thermoplastic [0039], and that in an example, the coating further comprises epoxy resin that is proprietary PPG epoxy resin, acrylic resin that is proprietary PPG acrylic resin, and polyester resin that is proprietary PPG polyester resin [0081].
Wang does not teach that the curable film-forming composition further comprises (b) a curing agent comprising acid functional groups that are reactive with the epoxy functional groups of (a), wherein the curing agent comprises a half-acid ester prepared from aliphatic polyols reacted with aliphatic and/or aromatic polycarboxylic acids or anhydrides. However, Das teaches polyacid curing agent (p. 2, l.10-11), wherein the polyacid curing agent on average contains greater than two acid groups per molecule (p. 21, l. 14-16), wherein these acid groups can react with a polyepoxide to form a coating that is crosslinked (p. 21, l. 16-18), wherein the polyacid curing agent is a half-ester formed from reacting polyols and 1,2-acid anhydrides (p. 21, l. 30-31), wherein the polyols are pentaerythritol, trimethylol propane, trimethylol ethane, 1,2,6-hexanetriol, glycerin, dimethylol propionic acid, ethylene glycol, neopentyl glycol, or diethylene glycol (p. 22, l. 9-13), wherein the anhydrides are aliphatic or aromatic anhydrides (p. 22, l. 27-30), wherein the polyacid curing agent is present in a coating composition further comprising particular stable, organic, colloidal dispersions of carboxylic acid-functional polymeric microparticles, wherein these include dispersion polymerization in polar non-aqueous medium and dispersion polymerization in non-polar, non-aqueous medium, and a film-forming polyepoxide polymeric resin (p. 2, l. 9-15), wherein the polyepoxide resin has a high level of epoxy functionality and a correspondingly low epoxide equivalent weight (p. 19, l. 13-16). Wang and Das are analogous art because both references are in the same field of endeavor of a curable film-forming composition comprising a non-aqueous dispersion comprising a dispersion polymerization reaction product. Before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to use Das’s polyacid curing agent that on average contains greater than two acid groups per molecule that can react with a polyepoxide and that is a half-ester formed from reacting polyols and 1,2-acid anhydrides, wherein the polyols are pentaerythritol, trimethylol propane, trimethylol ethane, 1,2,6-hexanetriol, glycerin, dimethylol propionic acid, ethylene glycol, neopentyl glycol, or diethylene glycol, wherein the anhydrides are aliphatic or aromatic anhydrides, to modify Wang’s coating, which would read on the curable film-forming composition further comprises (b) a curing agent comprising acid functional groups that are reactive with the epoxy functional groups of (a), wherein the curing agent comprises a half-acid ester prepared from aliphatic polyols reacted with aliphatic or aromatic anhydrides as claimed. One of ordinary skill in the art would have been motivated to do so because Das teaches that the polyacid curing agent (p. 2, l. 9-15) that is a half-ester formed from reacting polyols and 1,2-acid anhydrides (p. 21, l. 30-31), wherein the polyols are pentaerythritol, trimethylol propane, trimethylol ethane, 1,2,6-hexanetriol, glycerin, dimethylol propionic acid, ethylene glycol, neopentyl glycol, or diethylene glycol (p. 22, l. 9-13), wherein the anhydrides are aliphatic or aromatic anhydrides (p. 22, l. 27-30), is beneficial for being useful in a coating composition further comprising particular stable, organic, colloidal dispersions of carboxylic acid-functional polymeric microparticles, wherein these include dispersion polymerization in polar non-aqueous medium and dispersion polymerization in non-polar, non-aqueous medium, and a film-forming polyepoxide polymeric resin (p. 2, l. 9-15), that the polyacid curing agent is beneficial for on average containing greater than two acid groups per molecule (p. 21, l. 14-16), and that the acid groups are beneficial for reacting with a polyepoxide to form a coating that is crosslinked (p. 21, l. 16-18), which would have been desirable for Wang’s coating because Wang teaches that the coating composition can further comprise a crosslinking agent [0038], that in certain embodiments, one or more additional film-forming resins are also used in the coating [0039], that the additional film-forming resin may be thermosetting [0039], and that in an example, the coating further comprises epoxy resin that is proprietary PPG epoxy resin [0081], which means that Das’s polyacid curing agent that on average contains greater than two acid groups per molecule that can react with a polyepoxide would have been beneficial for being able to react with Wang’s epoxy resin that is proprietary PPG epoxy resin and for providing curing or crosslinking of Wang’s coating.
Wang does not teach that the curable film-forming composition further comprises (d) fumed silica, present in the curable film-forming composition in an amount of 0.5 to 5 percent by weight, based on the total weight of resin solids in the curable film-forming composition. However, Chao teaches fumed silica that is a thixotrope [0075] that is an optional ingredient, additive, and/or auxiliary agent in a coating composition [0074] further comprising a polymer [0005] that is in the form of a non-aqueous dispersion as described in US Publication No. 20140128508 [0054], wherein the coating composition can be cured [0006], wherein the coating composition can further comprise one or more polymeric film-forming materials that are polyepoxides [0063], wherein thixotropes may generally be present in an amount of up to 20% by weight, based on the total weight of the coating composition [0075]. Wang and Chao are analogous art because both references are in the same field of endeavor of a curable film-forming composition comprising a non-aqueous dispersion. Before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to use Chao’s thixotrope that is fumed silica to modify Wang’s coating, and to optimize the amount of Chao’s thixotrope that is fumed silica in Wang’s coating to be from 0.5 to 5 weight % based on total solids weight of the coating, which would read on the curable film-forming composition further comprising (d) fumed silica, present in the curable film-forming composition in an amount of 0.5 to 5 percent by weight, based on the total weight of resin solids in the curable film-forming composition as claimed. One of ordinary skill in the art would have been motivated to do so because Chao teaches that the thixotrope that is fumed silica is beneficial for being a thixotrope [0075] that is useful as an optional ingredient, additive, and/or auxiliary agent in a coating composition [0074] further comprising a polymer [0005] that is in the form of a non-aqueous dispersion as described in US Publication No. 20140128508 [0054], and that thixotropes may generally be present in an amount of up to 20% by weight, based on the total weight of the coating composition [0075], which would have been desirable for Wang’s coating because Wang teaches that the coating composition can also comprise any additives standard in the art of coating manufacture including thixotropic agents [0040], and that additional components, if used, may comprise up to 60 weight %, with weight % based on total solids weight of the coating [0052], which means that the amount of Chao’s thixotrope that is fumed silica in Wang’s coating in weight % based on total solids weight of the coating, would have affected thixotropic properties of Wang’s coating, which means that optimizing the amount of Chao’s thixotrope that is fumed silica in Wang’s coating would have been beneficial for optimizing thixotropic properties of Wang’s coating.
Wang in view of Das and Chao renders obvious that the curable film-forming composition demonstrates hold-out in a multi-component composite coating as claimed. This is because Wang in view of Das and Chao renders obvious all of the claimed ingredients, amounts, process steps, and process conditions of the curable film-forming composition as explained above. Furthermore, the specification of the instant application recites that the use of the non-aqueous dispersion (c) of the dispersion polymerization reaction product often improves the "hold-out" [0074].
Regarding claim 18, Wang teaches that the coating composition can further comprise a crosslinking agent [0038], and that suitable crosslinking agents can be chosen by those skilled in the art based upon the chemistry of the non-aqueous dispersion and may include aminoplast crosslinkers and unblocked isocyanates [0038], which optionally reads on wherein the curing agent (b) further comprises at least one of an aminoplast and a polyisocyanate as claimed.
Wang does not teach a specific embodiment wherein the curing agent (b) further comprises at least one of an aminoplast and a polyisocyanate. Before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to use Wang’s crosslinking agent that is aminoplast crosslinkers or unblocked isocyanates to modify Wang’s coating, which would read on wherein the curing agent (b) further comprises at least one of an aminoplast and a polyisocyanate as claimed. One of ordinary skill in the art would have been motivated to do so because it would have been beneficial for providing modifying the film-forming properties of Wang’s coating and for crosslinking Wang’s non-aqueous dispersion because Wang teaches that the coating composition can further comprise a crosslinking agent [0038], that suitable crosslinking agents can be chosen by those skilled in the art based upon the chemistry of the non-aqueous dispersion and may include aminoplast crosslinkers and unblocked isocyanates [0038], and that the crosslinking agent will react with the non-aqueous dispersions to form a film forming resin [0038].

Response to Arguments
Applicant's arguments filed 06/23/2022 have been fully considered but they are not persuasive. In response to the applicant’s argument that there is no motivation to combine the teachings of the Wang, Das, and Chao references (p. 5), the Office recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, one of ordinary skill in the art would have been motivated to optimize the amount of Wang’s non-aqueous dispersion in Wang’s coating to be from 1 to 10 weight % based on total solid weight of Wang’s coating, because it would have been beneficial for optimizing an ability of Wang’s coating composition to form a coating and/or for optimizing mechanical properties of Wang’s coating composition. One of ordinary skill in the art would have been motivated to use Wang’s epoxy resin that is proprietary PPG epoxy resin to modify Wang’s coating, because it would have been beneficial for modifying film-forming properties and/or thermosetting properties of Wang’s coating and/or an ability of Wang’s coating to form a coating. One of ordinary skill in the art would have been motivated to use Das’s polyacid curing agent that on average contains greater than two acid groups per molecule that can react with a polyepoxide to modify Wang’s coating, because Das teaches that the polyacid curing agent is beneficial for being useful in a coating composition further comprising particular stable, organic, colloidal dispersions of carboxylic acid-functional polymeric microparticles, wherein these include dispersion polymerization in polar non-aqueous medium and dispersion polymerization in non-polar, non-aqueous medium, and a film-forming polyepoxide polymeric resin (p. 2, l. 9-15), that the polyacid curing agent is beneficial for on average containing greater than two acid groups per molecule (p. 21, l. 14-16), and that the acid groups are beneficial for reacting with a polyepoxide to form a coating that is crosslinked (p. 21, l. 16-18). One of ordinary skill in the art would have been motivated to use Chao’s thixotrope that is fumed silica to modify Wang’s coating, and to optimize the amount of Chao’s thixotrope that is fumed silica in Wang’s coating to be from 0.5 to 5 weight % based on total solids weight of the coating, because Chao teaches that the thixotrope that is fumed silica is beneficial for being a thixotrope [0075] that is useful as an optional ingredient, additive, and/or auxiliary agent in a coating composition [0074] further comprising a polymer [0005] that is in the form of a non-aqueous dispersion as described in US Publication No. 20140128508 [0054], and that thixotropes may generally be present in an amount of up to 20% by weight, based on the total weight of the coating composition [0075].
In response to the applicant’s argument that for the reasons noted in Antonelli, one skilled in the art would not be led to select any of the binder resins disclosed in Das, such as the film-forming polyepoxide polymer suggested by the Examiner, and make a simple substitution for use in the coating composition of Wang (p. 5-7), the rejection of the claims in this Office action is not based on using any of the binder resins disclosed in Das or Das’s film-forming polyepoxide polymer in the coating composition of Wang.
In response to the applicant’s argument that for the reasons noted in Antonelli, one skilled in the art would not be led to select any of the binder resins disclosed in Das, such as the curing agent comprising acid functional groups suggested by the Examiner, and make a simple substitution for use in the coating composition of Wang, that one cannot assume that any of the resins taught by Das are suitable for use with the non-aqueous dispersion and attendant stabilizer in the coating composition of Wang, particularly in view of the warnings in the Antonelli reference, which one would consider in the modification of Wang, and that using Das’s polyacid curing agent in Wang’s curable film-forming composition is discouraged by the Antonelli reference and hence would not be obvious (p. 5-7), Das’s polyacid curing agent that on average contains greater than two acid groups per molecule that can react with a polyepoxide is not a binder resin and is not a resin. One of ordinary skill in the art would not have been dissuaded by Antonelli’s teachings to use Das’s polyacid curing agent that on average contains greater than two acid groups per molecule that can react with a polyepoxide to modify Wang’s coating. This is because Das’s polyacid curing agent is not a resin, and Antonelli teaches that the incompatibility of the stabilizer with the binder resins can result in “kick-out” of the stabilized microparticles and the formation of seed (2:33-35). Antonelli does not teach or suggest that crosslinking agents or other ingredients that are not binder resins would result in “kick-out”. Antonelli’s teaching therefore refers to binder resins but not to crosslinking agents or other ingredients that are not binder resins. One of ordinary skill in the art would not have been dissuaded also because Wang explicitly teaches using a crosslinking agent to modify Wang’s coating because Wang teaches that the coating composition can further comprise a crosslinking agent [0038], that in certain embodiments, one or more additional film-forming resins are also used in the coating [0039], that the additional film-forming resin may be thermosetting [0039], and that in an example, the coating further comprises epoxy resin that is proprietary PPG epoxy resin [0081]. One of ordinary skill in the art would have been motivated to use Das’s polyacid curing agent that on average contains greater than two acid groups per molecule that can react with a polyepoxide to modify Wang’s coating because Das teaches that the polyacid curing agent is beneficial for being useful in a coating composition further comprising particular stable, organic, colloidal dispersions of carboxylic acid-functional polymeric microparticles, wherein these include dispersion polymerization in polar non-aqueous medium and dispersion polymerization in non-polar, non-aqueous medium, and a film-forming polyepoxide polymeric resin (p. 2, l. 9-15), that the polyacid curing agent is beneficial for on average containing greater than two acid groups per molecule (p. 21, l. 14-16), and that the acid groups are beneficial for reacting with a polyepoxide to form a coating that is crosslinked (p. 21, l. 16-18), which would have been desirable for Wang’s coating because Wang teaches that the coating composition can further comprise a crosslinking agent [0038], that in certain embodiments, one or more additional film-forming resins are also used in the coating [0039], that the additional film-forming resin may be thermosetting [0039], and that in an example, the coating further comprises epoxy resin that is proprietary PPG epoxy resin [0081], which means that Das’s polyacid curing agent that on average contains greater than two acid groups per molecule that can react with a polyepoxide would have been beneficial for being able to react with Wang’s epoxy resin that is proprietary PPG epoxy resin and for providing curing or crosslinking of Wang’s coating. One of ordinary skill in the art would not have been dissuaded also because Antonelli is not representative of all the teachings in the prior art. Wang and Das are also prior art and suggest using Das’s polyacid curing agent that on average contains greater than two acid groups per molecule that can react with a polyepoxide to modify Wang’s coating.
In response to the applicant’s argument that the Chao reference does nothing to overcome the deficiencies of Wang and Das in view of the teachings of Antonelli in teaching or suggesting the claimed invention (p. 7), Wang and Das does not have the deficiencies referenced by the applicant, as explained above in the Office’s response to the applicant’s allegations of deficiencies.
In response to the applicant’s argument that Wang in view of Das and Chao does not render obvious all of the claimed ingredients, amounts, process steps, and process conditions of the curable film-forming composition, for reasons discussed above and that it follows that the combination of references does not teach or suggest a curable film-forming composition demonstrating hold-out in a multi-component composite coating as claimed (p. 7-8), Wang in view of Das and Chao renders obvious all of the claimed ingredients, amounts, process steps, and process conditions of the curable film-forming composition of claim 17, as explained in the rejection of claim 17 in this Office action. Wang in view of Das and Chao renders obvious that the curable film-forming composition demonstrates hold-out in a multi-component composite coating as claimed. This is because Wang in view of Das and Chao renders obvious all of the claimed ingredients, amounts, process steps, and process conditions of the curable film-forming composition of claim 17 as explained in this Office action. Furthermore, the specification of the instant application recites that the use of the non-aqueous dispersion (c) of the dispersion polymerization reaction product often improves the "hold-out" [0074].
In response to the applicant’s argument that there is no motivation to combine the teachings of the references Wang and Ikushima in view of the disclosure in the Antonelli reference because Ikushima does nothing to overcome the deficiencies of Wang in view of Das and Chao, in view of disclosure in the Antonelli reference, in teaching or suggesting the claimed curable film-forming composition, and because the combination of references does not teach or suggest a multi-layer coated article wherein the transparent film-forming composition further comprises colloidal silica that is different from the fumed silica as claimed (p. 9), Wang in view of Das and Chao do not have the deficiencies referenced by the applicant as explained above in the Office’s response to the applicant’s allegations of deficiencies. One of ordinary skill in the art would have been motivated to use Ikushima’s colloidal silica to modify Wang’s coating because Ikushima teaches that the colloidal silica is beneficial for providing a harder cured film when used in a coating [0125] further comprising a non-aqueous polymer dispersion [0038], wherein the coating can form a cured film [0014], wherein the coating is used as a clear coating for forming the uppermost layer transparent film of multilayered coating film [0151], wherein a coating under the clear coating is at least one kind of coloring coating [0152], which would have been desirable for Wang’s coating because Wang teaches that the coating is a clearcoat [0057], wherein the clearcoat is a coating that is substantially transparent [0057], wherein the clearcoat is used in conjunction with a pigmented basecoat [0057], wherein the clearcoat is on a substrate [0057], wherein the coating further comprises a non-aqueous dispersion comprising a continuous phase and a dispersed phase, wherein the dispersed phase comprises the dispersion polymerization reaction product of an ethylenically unsaturated monomer, an acrylic polymer stabilizer, and an aliphatic polyester stabilized seed polymer [0036].

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID KARST whose telephone number is (571)270-7732. The examiner can normally be reached Monday-Friday 8:00 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on 571-272-1197. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID T KARST/Primary Examiner, Art Unit 1767